DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Allowable Subject Matter
Claims 11-12, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, Park et al. disclose in a first embodiment: an X-ray generator (fig.1 item 200); an image receptor (fig.1 item 100) configured to operate in conjunction with said X-ray generator to carry out X-ray scans of a patient; a patient table (fig.1 item 100) having a tabletop for positioning the patient during the X-ray scans; said tabletop being immovably disposed in a table plane (para. [0055] L6). In the first embodiment, Park et al. are silent about: image receptor being mounted for movement in a plane parallel to said table plane in a longitudinal and transverse direction relative to said tabletop; said patient table a motorized drive configured to move said image receptor based on a movement of said X-ray generator, such that movement of said image receptor tracks the movement of said X-ray generator based on a detected position of said X-ray generator, said patient table additionally including at least one sensor configured to detect a position of the x-ray generator, and at least one controller configured to operate said motorized drive based on a signal from said at least one sensor.
In further embodiment, Park et al. disclose: image receptor being mounted for movement in a plane parallel to said table plane in a longitudinal and transverse direction relative to said tabletop (para. [0082]-[0083]) with benefits for easy and accurate movement of the radiation source and detector (Park et al. para. [0012]).
In light of the benefits for easy and accurate movement of the radiation source and detector as taught by Park et al., it would have been obvious to one of the ordinary skill in the art before the effective filing of the claimed to combine the two embodiments of Park et al.
In the further embodiment, Park et al. are silent: patient table including a motorized drive configured to move said image receptor based on a movement of said X-ray generator, such that movement of said image receptor tracks the movement of said X-ray generator based on a detected position of said X-ray generator, said patient table additionally including at least one sensor configured to detect a position of the x-ray generator, and at least one controller configured to operate said motorized drive based on a signal from said at least one sensor.
In a similar field of endeavor, Baumann et al. disclose: patient table (fig.4 items 5 & 7) including a motorized drive (fig.4 items 13 & 15) configured to move said image receptor tracks the movement of said X-ray generator based on a detected position of said X-ray generator (para. [0015]), such that movement of said image receptor tracks the movement of said X-ray generator based on a detected position of said X-ray generator (para. [0015]) motivated by the benefits for aligning the x-ray detector with x-ray source (Baumann et al. para. [0015]).
In light of the benefits for aligning the x-ray detector with x-ray source as taught by Baumann et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Park et al. with the teachings of Baumann et al.   
The prior arts fail to teach, disclose, suggest or make obvious: patient table additionally including at least one sensor configured to detect a position of the x-ray generator, and at least one controller configured to operate said motorized drive based on a signal from said at least one sensor. 
Regarding independent claim 18, The prior arts fail to teach, disclose, suggest or make obvious: the patient table including a drive for moving the image receptor, at least one sensor configured to detect a position of the x-ray generator, and at least one controller configured to operate the drive based on a signal from at least one sensor.
Regarding independent claim 19, The prior arts fail to teach, disclose, suggest or make obvious: based on a detected position of said X-ray generator determined using a signal from at least one sensor configured to detect the position of said X-ray generator.
Claims 12, 14-17 are allowed on the same basis as independent claim 11 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/             Examiner, Art Unit 2884